       Case 6:12-cr-00018-JRH Document 1422 Filed 10/29/20 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


UNITED STATES OF AMERICA


       V.                                                   CR 612-018-22


RODNEY LORENZO SCOTT




                                       ORDER




       Defendant Rodney Lorenzo Scott has filed a one-page letter

moving      for   compassionate       release.        The    Government          opposes    the

motion.      Upon due consideration, the Court denies Scott's request

for relief.


       The    compassionate          release     provision            of    18     U.S.C.    §

3582(c)(1)(A) provides a narrow path for a District Court to grant

release      to   a   defendant      if   it    finds       that   ''extraordinary          and

compelling        reasons"    warrant     such    relief         and    that      release    is

"consistent         with    applicable    policy       statements          issued     by    the

[United       States]        Sentencing        Commission."                18      U.S.C.    §

3582(c)(1)(A).             Section    IBI.13     of    the       Sentencing        Guidelines

provides      the     applicable      policy     statement,           explaining      that    a

sentence reduction may be ordered where a court determines, upon

consideration         of the factors set forth              in   18    U.S.C. § 3553(a),

that    "extraordinary         and    compelling        reasons"           exist    and     the

defendant does not present a danger to the safety of any other

person or the community.             U.S.S.G. § 1B1.13.            The application note
      Case 6:12-cr-00018-JRH Document 1422 Filed 10/29/20 Page 2 of 3


to    this     policy    statement      lists      three     specific       examples    of

extraordinary and compelling reasons to consider reduction of a

defendant's       sentence     under     §       3582(c)(1)(A):       (1)     a    medical

condition; (2) advanced age; and (3) family circumstances. Id.

n.l(A)-(C).      A fourth catch-all category provides: "As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's      case    an   extraordinary        and     compelling    reason      other

than,     or    in      combination     with,"       the     aforementioned          three

categories.       Id. n.l(D) (emphasis added).

        In this case, the only possible applicable category into which

Scott may fall is a qualifying medical condition, particularly

since the Director of the BOP has not determined he is eligible

for    relief.       Scott    bears     the       burden    of     demonstrating       that

compassionate release is warranted.                Cf. United States v. Hamilton,

715 F.3d 328, 337 (11^^ Cir. 2013) (in the context of a motion to

reduce    under §       3582(c)(2)).         To   qualify     as    extraordinary       and

compelling, an inmate's medical condition must be "serious and

advanced . . . with an end of life trajectory, U.S.S.G. § 1B1.13,

app. note 1(a)(i), or must be serious enough that it "substantially

diminish[es]      the    ability   of    the      [inmate]    to    provide       self-care

within the environment of a correctional facility and from which

he or she is not expected to recover," id., app. note 1(a)(ii).

Scott presents no medical evidence that he meets either of these

criteria.      Indeed, he only states that he is having heart failure,

which, as adequately explained in the Government's brief, is belied
                                             2
      Case 6:12-cr-00018-JRH Document 1422 Filed 10/29/20 Page 3 of 3


by his inmate medical records.          (See Gov't Resp. in Opp'n, Doc.

1418, at 13-14 & Ex. A.)        Without medical evidence to support his

alleged serious medical condition or the impact that COVID-19 would

have upon him individually, Scott's motion must be denied.

        Even if a defendant demonstrates extraordinary and compelling

reasons for compassionate release, the Court must still consider

the sentencing factors of 18 U.S.C. § 3553(a).             See 18 U.S.C. §

3582(c) (1) (A) .    These considerations do not support early release.

Scott's offense and criminal history are significant.                 Notably,

Scott's     inmate    disciplinary     record    shows   that   he    is   not

rehabilitated; he has been charged with possession or use of drugs

or alcohol four times in the last three years.               (Gov't Resp. in

Opp'n, Ex. B.)       Further, Scott still has nearly 19 years left on

his   sentence.      Early   release   of this   Defendant    would   fail to

reflect the seriousness of his offense, promote respect for the

law, provide just punishment, and afford adequate deterrence.

        Upon the foregoing. Defendant Rodney Lorenzo Scott's motion

for compassionate release (doc. 1417) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this                    of October,

2020.




                                          j. ra{jdax^all,/chtef judge
                                          UNITED^ATES DISTRICT COURT
                                         -SOUXtiERN   DISTRICT OF GEORGIA
